BROWN, J.
— Indictment under section 4556, Revised Statutes 1909, charging embezzlement by a public officer of more than thirty dollars. From a judgment of the circuit court of Dunklin county sustaining a demurrer to the indictment, the State appeals.
On February 17, 1911, the grand jury of Dunklin county returned an indictment containing four counts, in each of which it is charged that on March 1, 1906, the defendant embezzled certain sums of money exceeding thirty dollars, which money he had received as collector of the revenue of Dunklin county, Missouri.
The defendant interposed a demurrer to the indictment on the sole ground that the offense charged was barred by the Statute of Limitations.
As more than three years had elapsed after the commission of the alleged crime before the prosecution was instituted, it is manifest that the demurrer was properly sustained, unless the crime of embezzlement by a public officer is covered by the last clause of section 4945, Revised Statutes 1909', which reads: “. . . except indictments or informations for bribery, or for corruption in office may be prosecuted if found or filed within five years after the commission of the offense.”
It is contended by respondent that the above quoted provision applies only to judicial or quasi-judicial officers, citing State v. Flynn, 119 Mo. App. 712; but we find that such is not the case. A ministerial or executive officer may coinmit such crimes as will amount to corruption in office. [1 Bishop’s New Criminal Law, sec. 299.]
Respondent also contends that the words “or for corruption in office,” as used in said section 4945, do not embrace any other class of crimes than bribery; that the disjunctive word “or” in said section means “to-wit;” in other words, that the statute should be *679read, “bribery, to-wit, corruption in office.” We do not believe this section will bear any such construction. The authorities cited by respondent do not sustain his theory. The word “bribery,” as used in this statute, does not qualify the words, “or for corruption in office;” but the latter words may qualify the word “bribery,” as so used, so as to make it apply only to bribery by or of a public officer. [People v. Nordheim, 99 Ill. 553.]
Corruption is a very broad word and as usually spoken or written, means moral turpitude, or exactly the opposite of honesty. “Corruption wins not more than honesty. ’ ’
Our criminal statutes do not specifically designate any crimes as “corruption in office.” The nearest approach to such a designation is found in section 4411, prohibiting “malicious oppression, partiality, misconduct or abuse of authority . . . under color of office;” and section 4412, entitled “Fraud in Office;” but as a violation of those statutes only amounts to a misdemeanor; the General Assembly could not have had them in mind in enacting the statute now under consideration, because it only purports to fix the limitations for the prosecution' of felonies.
“Corruption includes bribery, but is more comprehensive, because an act may be corruptly done though the advantage to be derived from it be not offered by another.” [Bouvier’s Law Dictionary.]
It is defined in 10 Cyc. 1368, as “something against the law; something forbidden by -law ... an act done with intent to gain advantage not consistent with official duty and the rights of others.” The words “corruption in office” would undoubtedly cover the act of an officer in accepting a bribe, yet as the Legislature used the specific word bribery in this statute, it must have intended to designate other crimes by the added phrase, “or for corruption in office.” It would *680be ridiculous to say that tbe General Assembly meant to preserve for the State during a period of five years the right to prosecute a county judge or city alderman who .for a bribe voted for an illegal disbursement of public funds, but did not wish to preserve for the same length of time the right to prosecute a collector of taxes who had willfully appropriated to his own use funds belonging to the public. Such a construction would ascribe to our law-making body the grossest imbecility.
A county judge in voting for an illegal claim may be corrupted and led away from the path of official duty by a bribe or other unlawful inducement of another person; but who can truthfully say that he is guilty of corruption in office and at the same time contend that a tax collector who without inducement of any kind except his own corrupt greed for cash has willfully embezzled the public funds entrusted to his custody, is not likewise guilty of corruption?
The tenure of a great many public offices in Missouri continue for a term of four years; and this statute was doubtless intended to preserve to the State the right to prosecute such officers after their terms expire for such willful and corrupt violation of law as they may have committed while in office. It is a notorious fact that officers can and frequently do so completely conceal their embezzlements that their crimes are not detected until their official records pass into the hands of their successors; and it was doubtless to meet just such cases that the statute under consideration was enacted. [Southwest Missouri Light Company v. Scheurich, 174 Mo. 235.]
There are a great many felonies which may be committed by public officers besides bribery and embezzlement, to-wit, receiving benefits from the deposit of public funds, Secs. 4558 and 4559; R. S. 1909; corruptly allowing and auditing claims, Sec. 4560, R. S. *6811909; unlawful disbursement of public moneys, Sec. 4561, R. S. 1909; failing to pay over excess fees collected, Sec. 4563, R. S. 1909. It would therefore have been well nigh impossible for the General Assembly to have recited all these crimes in the Statute of Limitations, and in using the broad words, “corruption in office,” they found a comprehensive phrase intended to cover every class of crimes which amounts to a felony when intentionally committed by a ministerial or judicial officer.
Finding that the trial court erred in sustaining the demurrer, its judgment is reversed and the cause remanded for a trial on the indictment.
Ferriss, P. J., and Kennish, J., concur.